Citation Nr: 9912925	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-42 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to July 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issue of entitlement to service connection for bilateral 
hearing loss and tinnitus was remanded for further 
evidentiary development in May 1998.  The Board finds that 
the requests set forth in the remand have been complied with 
to the extent possible, and that these issues are now ready 
for appellate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service; post-
service bilateral hearing loss is not shown by competent 
evidence to be related to service.

2.  Tinnitus was not shown in service; post-service tinnitus 
is not shown by competent evidence to be related to service.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that at the time of the May 
1998 remand, the Board found that there was a reasonable 
possibility that there was outstanding evidence which at 
least made the veteran's claim capable of substantiation, and 
that further evidentiary development was therefore warranted.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 80 (1990).  In this regard, the record reveals 
that the regional office (RO) sought and obtained the 
veteran's Social Security Administration disability claim 
records and additional pertinent medical records.  
Consequently, the Board finds that a reasonable effort has 
been made to obtain the additional evidence identified in the 
remand, and that further remand is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran's DD Form 214 reflects that the veteran's 
military specialty was construction laborer and there is no 
indication of any combat service.

The veteran's March 1951 pre-induction examination revealed 
no abnormalities with respect to the veteran's ears, and 
hearing acuity based on whispered voice testing was noted as 
15/15 bilaterally.  January 1952 induction examination of the 
ears also revealed no abnormalities, and hearing acuity based 
on whispered voice was again noted as 15/15 bilaterally.

In a June 1968 application for compensation or pension, the 
veteran did not seek service connection for hearing loss or 
tinnitus.

August 1968 VA medical examination of the ears revealed 
negative findings.

September 1981 hospital records from M. Hospital reveal that 
examination of the ears indicated no abnormalities.  A 
private medical record from Dr. G. W., dated in April 1983, 
reflects that examination of the ears was negative.  May 1983 
records from M. Hospital reflect that examination of the ears 
revealed no bleeding from the external canals.

August 1983 private audiological examination records from H. 
Medical Group indicate that the veteran reported a history of 
previous injury or surgery to the ears; decreased hearing; 
that one ear was worse than the other; that there was noise 
in the ears, fullness and/or ringing; that he had trouble 
understanding around noise; that he had past exposure to loud 
noises; and that he had problems with dizziness.  At this 
time, it was noted that the veteran wanted to discuss the 
complaint of buzzing in the left ear.  The examiner commented 
that there was absent tone and reflex decay and that 
recruitment in the reflexes indicated a cochlear lesion 
bilaterally and no evidence of retrocochlear pathology.  An 
August 1983 automatic tympanogram was interpreted to be 
within normal limits for compliance with reflexes present at 
all frequencies with lower levels indicating recruitment 
bilaterally which was found to be indicative of cochlear 
involvement.  Reflex to stimulus of the left ear indicated no 
reflex decay at 1000 Hertz and thresholds of 75, 75, 80, and 
85 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.

Additional August 1983 treatment records from H. Medical 
Group reflect that the veteran reported blackouts and severe 
dizziness for the previous 1 1/2 to 2 years which had gotten 
worse since February 1983.  He also reported buzzing in the 
left ear since the service.  In approximately May 1983, he 
had been referred to Dr. H. who believed the problem was in 
his ears.  The veteran also noted a history of a head injury 
(hit by a 2 inch by 12 inch board) just prior to a heart 
attack approximately 1 1/2 years earlier, and being struck in 
the back in an oil field in 1965.  It was again noted that 
the ears would ring on the left and that audiological 
examination with Dr. M. had revealed some hearing loss six 
months earlier.  The overall diagnosis at this time was 
cerebrovascular insufficiency.

A private medical report from Dr. R. W., dated in August 
1983, indicates that while the veteran had been informed by a 
Dr. H. that blackout spells were related to his ear problems, 
an impression of transient ischemic attack was provided by 
Dr. R. W.  The veteran reportedly had had problems since 
1981, at which time he was hit in the head and was apparently 
unconscious for a period of time.  August 1983 hospital 
records from M. Hospital reflect that examination of the ears 
was negative.

A private hospital record from M. Hospital, dated in November 
1987, reflects that examination of the head, eyes, ears, 
nose, and throat was found to be essentially within normal 
limits.

In a December 1987 application for compensation or pension, 
the veteran did not seek service connection for hearing loss 
or tinnitus.

A May 1988 VA nursing assessment reflects that the veteran 
had impaired hearing with buzzing in the left ear, but during 
May 1988 VA examination for syncope by a physician, the 
veteran apparently denied tinnitus or earache.  A May 1998 VA 
hospital discharge summary revealed that examination of the 
veteran's ears revealed negative findings.

An August 1989 nursing assessment reflects that the veteran 
had no hearing impairment and August 1989 VA examination of 
the head, eyes, ears, nose, and throat was negative.

Private hospital records from F. G. Hospital, dated in August 
1992, reflect that examination of the ears was within normal 
limits.

Private hospital records from F. G. Hospital, dated in March 
1993, reflect that the ears were free of discharge.

On the authorized audiological evaluation in May 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
75
70
LEFT
35
40
65
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 in the left ear.  Average 
pure tone thresholds were 63 decibels on the right and 65 on 
the left.  The veteran reported a history of noise trauma and 
head trauma on the left side while in the military in 1952.  
He further reported a roaring-type tinnitus since that time 
bilaterally (40 years).  The tinnitus reportedly interfered 
with his ability to understand and concentrate.  The findings 
were summarized to reveal mild sloping to severe 
sensorineural hearing loss.

A May 1996 VA audio-ear disease examination revealed that the 
veteran reported a history of a dynamite blast going off 
immediately next to him during military training at Camp 
Lejeune, North Carolina.  This reportedly caused severe pain 
in the left ear and the veteran described a slight amount of 
bleeding in the ear.  The veteran indicated that he found it 
difficult to hear for several days thereafter, but that this 
improved.  He also noted that he had the immediate onset of 
tinnitus that never did clear.  Although it was initially 
mild, his tinnitus had gotten worse.  The veteran denied that 
he reported this incident while in service.  Since the 
incident, his hearing had slowly but steadily deteriorated, 
and he currently had a lot of difficulty understanding what 
was being said in most conversational situations.  He also 
had difficulty with the radio and telephone.  He denied any 
infections or drainage, and audiometric examination was 
interpreted to show a bilateral mild to severe neurosensory 
hearing loss.  The examiner went on to indicate that the 
veteran had sloping mild to severe neurosensory hearing loss 
bilaterally with associated continuous mild to moderate 
tinnitus.  It was the examiner's impression that this was 
consistent with noise-induced hearing loss.

At the veteran's personal hearing in October 1996, the 
veteran described the incident during the veteran's military 
training in service when dynamite was set off within ten feet 
of the veteran's foxhole (transcript (T.) at p. 2).  Since 
that time, the veteran indicated that he had experienced a 
high pitched noise, especially on the left (T. at p. 2).  His 
ears drained and bled for approximately three days after the 
incident (T. at p. 2).  The veteran did not say anything at 
this point because his discharge had been approved and his 
fellow service members were leaving for Korea (T. at p. 2).  
After his discharge, he went to a private doctor who treated 
him with drops that had been helpful (T. at pp. 2-3).  
Thereafter, he found that his hearing was fairly normal, 
except for the continual ringing and when there was more than 
one person talking during conversation (T. at p. 3).  In 
response to additional questioning, the veteran indicated 
that he did not believe that he noticed the ringing in his 
ear immediately after the incident (T. at p. 3).  However, he 
did notice it the next morning when he observed blood on his 
pillow and he had a high pitched sound in his left ear (T. at 
p. 3).  The first physician he went to for his hearing 
problem was a doctor located behind F. G. Hospital, but he 
had been unable to trace the doctor's current whereabouts (T. 
at p. 3).  

The veteran's spouse recalled that the veteran complained 
about a problem with his ears while they were dating shortly 
after his separation from service (T. at p. 4).  Since they 
were married in 1953, the veteran had complained about his 
hearing on a daily basis (T. at p. 5).  She believed that he 
had had a problem with his hearing ever since the service (T. 
at p. 5).  Two days after the blast, the veteran was 
discharged from service (T. at p. 5).  He denied that he 
received a discharge examination prior to separation (T. at 
p. 5).  

June 1998 treatment records from H. Medical Group reflect an 
impression of mild to severe sensorineural hearing loss 
bilaterally.  It was further noted that the veteran reported 
a history of buzzing in the left ear since 1952 as a result 
of a dynamite blast near his foxhole.


II.  Analysis

The Board has considered the evidence relevant to the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  As has already been noted, the Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  See Hensley v. Brown, supra.  Thus, 
since the veteran was not shown to have a hearing threshold 
in excess of 20 decibels in either ear prior to service 
separation, there is no documented evidence of a hearing loss 
disability incurred or aggravated in service.  See Caluza v. 
Brown, supra.  

The Board has further considered whether the lay testimony 
and assertions of the veteran and his spouse can well ground 
the claims for service connection for bilateral hearing loss 
and tinnitus under Savage v. Gober, supra, on the basis of 
chronicity or continuity of symptoms, and notes that while 
the veteran and his spouse may be competent to describe 
manifestations of symptoms and therefore arguably satisfy 
element two of Caluza, they are not competent to causally 
link those manifestations of an underlying disability, unless 
the disability is one that a lay party can perceive.  Id. at 
495-97.  A hearing loss and tinnitus for VA compensation 
purposes is defined in terms of decibel losses and other 
findings demonstrated by audiometric testing, and thus these 
disabilities could not be established by the veteran's lay 
testimony or that of his spouse.  It should be noted that 
while medical evidence indicates that the veteran's current 
hearing acuity may satisfy the criteria of 38 C.F.R. § 3.385 
and that there has been a recent diagnosis of tinnitus, the 
medical evidence of record must also relate any such hearing 
impairment and tinnitus to service or to a period of one year 
after service.  With respect to the claim for service 
connection for bilateral hearing loss, this additional 
medical evidence of a nexus is made necessary by the lack of 
medical evidence of hearing thresholds in excess of 20 
decibels prior to service separation.  Hensley v. Brown, 
supra.  

However, the Board finds that the claims for service 
connection for bilateral hearing loss and tinnitus are 
alternatively not well grounded due to the lack of evidence 
to satisfy element three of Caluza, a nexus between any 
current bilateral hearing loss and tinnitus to disease or 
injury in service, or to a period of one year following 
service.  In this regard, the only evidence in support of 
this element of a well-grounded claim other than the 
testimony and assertions of the veteran and his spouse, is 
the medical opinion of May 1996 VA audio-ear disease examiner 
that the veteran's hearing loss and moderate tinnitus is 
consistent with noise-induced hearing loss.  

With respect to the May 1996 medical opinion, while it notes 
that the veteran's current disabilities are consistent with 
noise-induced hearing loss, it does not specifically relate 
any current disability to noise exposure in service.  In 
addition, to the extent that this and other medical examiners 
noted the veteran's reported medical history of hearing 
difficulties beginning shortly after the in-service dynamite 
blast and continuing thereafter, the veteran's report of 
medical history as to the incurrence of disability which is 
merely transcribed and referred to in a medical report cannot 
provide the nexus between current disability and service 
because the simple transcription of statements of medical 
history, unenhanced by any medical comment by a party with 
medical expertise, does not rise to the level of competent 
medical evidence on causation.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

With respect to the assertions and testimony of the veteran 
and his spouse, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran and his spouse have had no medical training 
(none is indicated in the record), their assertion that 
bilateral hearing loss and/or tinnitus are related to certain 
symptoms the veteran experienced in service, carries no 
weight.  See Espiritu v. Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence which offers a specific etiology for any bilateral 
hearing loss or tinnitus, and the record does not evidence 
recorded post-service complaints of any bilateral hearing 
loss or tinnitus until August 1983.

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  There is also 
no competent evidence to show the presence of any organic 
nerve damage to the ears within the one year presumptive 
period post service.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the record as it now stands really contains no 
competent medical evidence providing a link between any 
current hearing loss and tinnitus and the veteran's period of 
service.  Thus, the veteran's claim is clearly not well 
grounded in that it lacks the requisite medical evidence to 
establish "nexus" between current disability and service.  
Caluza v. Brown, supra.

The Board notes that even if it were to find that the 
veteran's claims are well grounded, the Board would find that 
the lay evidence of continuity would still not be 
sufficiently credible in light of the lack of complaints or 
findings at the VA medical examination in August 1968 and the 
complete lack of any clinical records documenting a 
continuity of symptoms many years post service.  In 
particular, the lack of a recorded history of continuity of a 
disability as to hearing loss or tinnitus at the time of the 
August 1968 VA medical examination is especially telling.  
Thus, on the merits, the clear weight of the more probative 
evidence is against the claims.



ORDER

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

